EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 13 are allowable because the prior art of record does not disclose or reasonably suggest a method for constructing an ontology comprising eliciting an utterance from a user, receiving the utterance from the user, parsing the received utterance to detect a concept therein, determine whether the identified concept is represented within an ontology, and adding the identified concept to the ontology when it is determined that the concept is not present therein, parsing the received utterance to detect a property therein, determine whether the identified property is represented within the ontology, and adding the property to the ontology when it is determined that the property is not present therein, parsing the received utterance to detect a relationship therein, determine whether the identified relationship is represented within the ontology, and adding the relationship to the ontology when it is determined that the relationship is not present therein, generating a response to the received utterance using the ontology, and presenting the response to the user, wherein adding the identified concept to the ontology includes asking the user one or more questions related to the concept, wherein adding the identified property to the ontology includes asking the user one or more questions related to the property, and wherein adding the identified relationship to the ontology includes asking the user one or more questions related to the relationship.
Generally, is known in the prior art to build or create an ontology for natural language processing (NLP), and Karuppansamy (U.S. Patent Publication McClung et al. (U.S. Patent Publication 2014/0114953) teaches updating an ontology that includes concepts, relationships, and properties.  However, even if updating an ontology is taught to include determining if an ontology should be updated based on knowledge already present in the ontology is disclosed and taught by Karuppansamy and McClung et al., the prior art of record does not reasonably suggest the limitations directed to constructing the ontology by asking the user one or more questions related to each of the concept, the relationship, and the property.
Adderly et al. (U.S. Patent Publication 2016/0147875) discloses question pruning for evaluating a hypothetical ontology link, where ontologies are stated to include concepts, relationships, and properties at ¶[0026].  Moreover, Adderly et al. discloses choosing a set of questions for investigating hypothetical ontological relationships by an automated engine for an ontological relationship being investigated involving certain information of concept types and link types, e.g., a ‘person’ type and a link type of ‘knows’ at ¶[0035].  However, Adderly et al. does not clearly disclose asking users questions about each of concepts, properties, and relationships.  The entire combination of identifying a concept, property, and relationship by parsing a user utterance, determining when each of a concept, a property, and a relationship is not present in an ontology, and asking users questions about each of a concept, a property, and a relationship is not fairly suggested by the prior art of record.
Applicants’ Specification, Page 12, Line 4 to Page 13, Line 8, describes a question-oriented building approach to constructing an ontology, where a chatbot is 
The Specification, Page 2, Lines 1 to 4, states an objection of providing a more convenient way of generating an ontology as the construction of ontologies grows in popularity. 
Independent claim 13 sets forth a computer program product comprising a computer readable storage medium that meets the requirements of statutory subject matter under 35 U.S.C. §101.  Specifically, even if the computer readable storage medium is not claimed as being ‘non-transitory’, any interpretation of this computer readable storage medium being ‘a transitory signal per se’ is expressly excluded by the Specification, Page 15, Lines 12 to 15.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        February 16, 2021